--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 


WARRANT AGREEMENT
 
For the Purchase Shares of the Common Stock of STARTECH Environmental
Corporation, the Holder shall have the right to receive TWO warrants for every
one share of Common share purchased by the Holder in conjunction with Company’s
Stock Purchase Agreement of May 23, 2006.
 
THIS CERTIFIES THAT FB U.S. INVESTMENTS, L.L.C.
 
Or its successors or assigns (the "Warrant Holder" or "Holder"), is entitled to
2,600,000 warrants upon the due exercise hereof, and subject to the terms and
conditions hereof, at any time after the date hereof, and subject to the
provisions of paragraph 2 below, before the close of business on May 23 2009
(“Expiration Date”), to purchase from Startech Environmental Corporation (the
"Company") all or any part of fully paid and nonassessable shares of Common
Stock, no par value (the "Common Stock") of the Company, upon surrender hereof,
with the exercise form and warrant agreement annexed hereto duly filled out, at
the office of the Company or any transfer agent for the Company's Common Stock,
and upon simultaneous payment therefore in cash or by certified or official bank
check, payable to the order of the Company in New York Clearing House funds, at
the price equal to the following traunches. One million three hundred thousand
(1,300,000) of the warrants granted shall be exercised at a price per share of
$5.00 and One million three hundred thousand (1,300,000) of the warrants granted
shall be exercised at a price per share of $6.00 (the “Exercise Price”).
 
1.    No resale of the Warrants or of any Underlying Stock will be made unless
such resale is registered pursuant to a Registration Statement filed by the
Company with the Securities and Exchange Commission (the "Commission") or exempt
from registration under the Securities Act of 1933, as amended (the "Act"). By
acceptance of this agreement, the Warrant Holder agrees, for itself and all
subsequent holders, that prior to making any disposition of any Warrants or of
any Common Stock purchasable upon the exercise thereof ("Underlying Stock"), the
Holder of the Warrants evidenced by this agreement shall give written notice to
the Company describing briefly the proposed disposition; and no such disposition
shall be made unless and until (i) the Company has notified such Holder that, in
the opinion of counsel satisfactory to it, no Registration Statement and no
other action under the Act is required with respect to such disposition (which
opinion may be conditioned upon the transferee's assuming the Warrant Holder's
obligation hereunder); or (ii) a Registration Statement has been filed by the
Company and declared effective by the Commission or other such action has been
taken.
 
2.    Unless this Warrant and payment are tendered as herein provided before the
close of business on the Expiration Date, this Warrant will become wholly void
and all rights evidenced hereby will terminate.
 
3.    Subject to the provisions of paragraph 1 above, this Warrant may be
exchanged for a number of shares of Common Stock of the Company as are
purchasable upon the exercise of this Warrant, upon surrender hereof at the
office of the Company or any transfer agent of the Company's Common Stock and
written instructions as to the exchange.
 
1

--------------------------------------------------------------------------------


If this Warrant is exercised for less than all the shares purchasable upon the
exercise hereof, the Holder shall be entitled to receive Warrants of the same
tenor as this Warrant for the purchase in the aggregate of the number of shares
in respect of which this Warrant shall not have been exercised.
 
4.    The Exercise Price per Share and the number of shares of Common Stock of
the Company issuable pursuant to such exercise is subject to adjustment as
follows:
 
(a)    In case the Company shall at any time declare a stock dividend or stock
split on the outstanding shares of Common Stock in shares of its Common Stock,
then the Exercise Price, and the number and kind of shares receivable upon
exercise, in effect at the time of such dividend shall be proportionately
adjusted so that the Holder of any Warrant exercised after such time shall be
entitled to receive the aggregate number and kind of shares which if such
Warrant had been exercised immediately prior to such time, he or she would have
owned upon such exercise and been entitled to receive by virtue of such
dividend.
 
(b)    In case the Company shall at any time subdivide or combine the
outstanding shares of the Common Stock, the share Exercise Price initial or
adjusted, in effect immediately prior to such subdivision or combination, shall
forthwith be proportionately decreased in the case of subdivision or increased
in the case of combination.
 
(c)    In case of any capital reorganization, sale of substantially all the
assets of the Company, or any reclassification of the shares of Common Stock of
the Company, or in case of any consolidation with or merger of the Company into
or with another corporation, then as a part of such reorganization, sale,
reclassification, consolidation or merger, as the case may be, provision shall
be made so that the registered owner of the Warrants evidenced hereby shall have
the right thereafter to receive upon the exercise thereof the kind and amount of
shares of stock or other securities or property which he would have been
entitled to receive if immediately prior to such reorganization,
reclassification, consolidation or merger, he had held the number of shares of
Common stock which were then issuable upon the exercise of the Warrants
evidenced hereby, to the end that the provisions set forth (including provisions
with respect to adjustments of the Exercise Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any shares of stock
or other property thereafter deliverable upon the exercise of such Warrants.
 
(d)    If the Company at any time makes any spin-off, split-off, or distribution
of assets upon or with respect to its Common Stock, as a liquidating or partial
liquidating dividend, spin-off, or by way of return of capital, or other than as
dividend payable out of earnings or any surplus legally available for dividends
under the laws of the State of Colorado, the Holder of each Warrant then
outstanding shall, upon the exercise of the Warrant, receive, in addition to the
shares of Common Stock then issuable on exercise of the Warrant, the amount of
such assets (or, at the option of the Company, a sum equal to the value thereof
at the time of the distributions) which would have been payable to such Holder
had he or she exercised the Warrant immediately prior to the record date for
such distribution.
 
2

--------------------------------------------------------------------------------


(e)    No adjustment of the Exercise Price per Share shall be made if the amount
of such adjustment shall be less than $.05 per share. When any adjustment is
required to be made in the Exercise Price per Share, the number of shares of
Common Stock issuable shall be determined as provided for in paragraph (f)
hereof. No fractional shares of Common Stock shall be issued upon the exercise
of Warrants evidenced hereby, but in lieu thereof the Company shall pay to the
order of the Holder of such Warrants an amount in cash equal to the same
fraction of the Exercise Price of one share of Common Stock on the date of
exercise.
 
(f)    Whenever the Exercise Price per Share is adjusted as provided above, the
number of shares of Common Stock Shares purchasable upon exercise of this
Warrant immediately prior to such adjustment shall be increased, effective
simultaneously with such adjustment, by a number of shares of Common Stock
computed by multiplying such number of shares of Common Stock by a fraction, the
numerator of which is the Exercise Price per Share in effect immediately prior
to such adjustment and the denominator of which is the Exercise Price per Share
in effect upon such adjustment, and the number of shares of Common Stock arrived
at by making said computation shall be added to the number of shares of Common
Stock issuable upon exercise of the Warrant immediately prior to such
adjustment. The total number of shares arrived at by making the computation
provided for in the immediately preceding sentence shall thereupon be the number
of shares of Common Stock issuable upon Exercise Price per Share, initial or
adjusted, the Company shall forthwith determine the new Exercise Price per
Share, and (a) prepare a statement describing in reasonable detail the method
used in arriving at the new Exercise Price per Share; and (b) cause a copy of
such statement to be mailed to the registered owner of the Warrants evidenced
hereby as of a date within twenty (20) days after the date when the circumstance
giving rise to the adjustments occurred.
 
5.    As soon as practicable after the exercise hereof, the Company shall
deliver a certificate or certificates for the number of full shares of Common
Stock issuable upon such exercise, all of which shall be fully paid and
nonassessable, to the person or persons entitled to receive the same provided
 
No sale, offer to sell or transfer of these Shares or of this Certificate, or of
any shares or other securities issued in exchange for or in respect of such
shares, shall be made unless a Registration Statement under the Securities Act
of 1933, as amended, with respect to such shares, is in effect or an exemption
from the registration requirements of such Act is applicable to such shares.
 
 

 Dated:  May 23, 2006  Startech Environmental Corp.        By:
________________________________

 
 
 
Warrant Holder: FB U.S. Investments, L.L.C.
 
Address: 7285 Sable Palms Drive
 
City: Mobile
 
State: Alabama Zip Code: 36695
 


3

--------------------------------------------------------------------------------


 
EXERCISE FORM
 


 
The undersigned irrevocably exercises this Warrant to the extent of
____________shares of the Common Stock of Startech Environment Corp., called for
hereby, and hereby makes payment thereof, all at the price and on the terms and
conditions specified herein.
 


 
___________________________________
Signature




___________________________________
Name




___________________________________
Street/Mailing Address




___________________________________
City         State                 Zip




___________________________________
Date


 
4